Citation Nr: 1329038	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a nodule on the right lung.

2.  Entitlement to an initial compensable evaluation for migraine headaches.

3.  Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from June 1988 to June 2008.  

These matters come before the Board of Veterans' Appeals, hereinafter the Board, from a September 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  The file was later transferred to the RO in Waco, Texas, where the appellant had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

The issues of entitlement to compensable evaluation for migraine headaches and hypertension are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

On May 14, 2013, prior to the promulgation of a decision in the appeal, the appellant, through his accredited representative, submitted a memorandum indicating that the appellant was withdrawing his appeal with regard to the issue of entitlement to a compensable evaluation for a nodule on the lung. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to a compensable evaluation for a nodule on the lung have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision, either in writing or on the record at a Board hearing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or his authorized representative.  Id.

In May 2013, the appellant, through his accredited representative, submitted a statement to the VA that he was withdrawing his appeal with respect to the issue involving entitlement to compensable evaluation for a nodule on the lung.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 



ORDER

The appeal with regard to the issue of entitlement to a compensable evaluation for a nodule of the lung, on appeal from an initial grant of service connection, is dismissed.


REMAND

The remaining two issues involve entitlement to compensable evaluations for migraine headaches and for hypertension.  The appellant has averred that the RO erred when it assigned noncompensable ratings for both disabilities.  He believes that both should be rated higher and has testified that since last being medically evaluated, both disabilities have become more disabling.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, the Board is of the opinion another VA examination should be scheduled to determine the current extent of symptomatology and status of the service-connected hypertension and migraine headaches.  

Finally, as the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any TRICARE records and any other records that might be relevant to the issues now on appeal.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the issues now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  The AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of government and private medical records in connection with each non-VA source identified.  The AMC is hereby put on notice that the appellant may have obtained medical care through TRICARE medical facilities, and as such, it should also attempt to obtain those records (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2013).

3.  The RO should arrange for an appropriate VA examination to determine the severity and manifestations produced by the Veteran's headache disorder.  The purpose of the examination is to assess the severity and scope of the appellant's headache disorder.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted.

The examiner should discuss whether the disorder results in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months, or whether the disorder has resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  The examiner should also comment on whether the appellant uses any prescription medications for the treatment of his headache disorder, and what the appellant does to relieve himself of any headache pain.  

If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

4.  The AMC should arrange for an appropriate VA examination to determine the severity and manifestations produced by the service-connected hypertension.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted.

The examiner should discuss whether the disorder produces any additional symptoms or manifestations in addition to elevated blood pressure readings.  Moreover, the examiner should discuss whether the appellant's hypertension is controlled through the use of medications and whether the disorder has any effect on economic inadaptability.

If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

  

______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


